


EXHIBIT 10.1


[image0a06.jpg]


July 2, 2015
 
Alexander E. Mandel
 
Dear Alex,
 
This letter references our mutual agreement to amend your employment offer
letter dated July 27, 2012 (the “Offer Letter”) and the change of control letter
dated July 27, 2012 (the “CIC Letter”), as follows. Capitalized terms used
herein and not defined have the same meaning as set forth in the Offer Letter.


1.    All references in the Offer Letter to the CIC Letter are to the CIC Letter
defined in this letter.


2.    With respect to the paragraph in the Offer Letter entitled “Termination of
Employment; Severance”, if you do not execute the Waiver and Release in the form
attached hereto as Exhibit A within forty-five (45) days following the effective
date of termination of your employment by the Company without Cause or by you
for Good Reason, or if you revoke the Waiver and Release within the time
permitted therein, your eligibility to the payments and benefits described in
clauses (a) and (b) in such paragraph shall immediately become null and void.


3.    With respect to the fourth paragraph of the CIC Letter, if you do not
execute a general release of claims in favor of the Company in the form attached
hereto as Exhibit A, with the addition of the Restrictive Covenants set forth in
the CIC Letter, within forty-five (45) days following the effective date of
termination of your employment in the circumstances described in the third
paragraph of the CIC Letter, or if you revoke such general release of claims
within the time permitted therein, your eligibility to the payments and benefits
described in such third paragraph shall immediately become null and void.


4.    The last three sentences in the paragraph in the Offer Letter entitled
“Termination of Employment; Severance” are hereby deleted and replaced with the
following sentences:


So long as you timely execute and do not revoke the Waiver and Release in the
form attached as Exhibit A to the letter dated July 2, 2015 amending the terms
of your offer, the Base Salary Severance will be paid ninety (90) days after
your separation from service and any other nonqualified deferred compensation
whose timing of payment was dependent on the effectiveness of the Waiver and
Release will be delivered to you ninety (90) days after your separation from
service subject to the sixth sentence of the paragraph entitled “Section 409A.”
If you obtain other employment or are otherwise compensated for services during
the twelve (12) month period following your separation from service, the gross
amount of compensation (before any withholding, deductions, or deferrals) you so
earn (“Base Salary Severance Offset”) shall be set off against any amounts of
the Base Salary Severance that remain unpaid, and, following the date of payment
of Base Salary Severance, you agree promptly to repay the Company any Base
Salary Severance Offset that was not set off against Base Salary Severance paid.
Notwithstanding the foregoing, the Base Salary Severance Offset shall be limited
in the aggregate to the prorated amount of the Base Salary Severance for the
period beginning on the date you first earn other compensation and ending on the
date twelve (12) months from separation from service. For example and purely to
hypothetically illustrate the mechanics of the offset and repayment obligation,
if your service terminates on July 1, 2015, and you first begin to earn other
compensation commencing on October 1, 2015, the total amount of gross
compensation (before any withholding, deductions, or deferrals) you earn from
October 1, 2015 through the date of payment of the Base Salary Severance will be
Base Salary Severance Offset, and such amount shall be set off against such Base
Salary Severance payment (or if not so set off, subject to your prompt
repayment), but not in excess of 75% of your gross Base Salary Severance (i.e.,
the prorated amount from October 1, 2015 through July 1, 2016). Further, the
amount of further compensation you earn from the date of payment of the Base
Salary Severance through July 1, 2016 will be further Base Salary Severance
Offset, and therefore must promptly be paid to the Company (), provided that,
the combined Base Salary Severance Offset (i.e., the amount set off against the
Base Salary Severance payment plus the amount you are obligated to repay to the
Company) shall not exceed 75% of your gross Base Salary Severance (i.e., the
prorated amount from October 1, 2015 through July 1, 2016). You agree to inform
the Company promptly of your employment status and any compensation earned
during the twelve (12) months following your separation from service.




--------------------------------------------------------------------------------






5. This letter agreement and any signed agreement or instrument entered into in
connection with this letter agreement or contemplated hereby, and any amendments
hereto or thereto, to the extent signed and delivered by means of a facsimile
machine or internet (i.e., pdf via email), shall be treated in all manner and
respects as an original agreement or instrument and shall be considered to have
the same binding legal effect as if it were the original signed version thereof
delivered in person. At the request of any party hereto or to any such agreement
or instrument, each other party hereto or thereto shall re-execute original
forms thereof and deliver them to all other parties. No party to any such
agreement or instrument shall raise the use of a facsimile machine or internet
to deliver a signature or the fact that any signature or agreement or instrument
was transmitted or communicated through the use of a facsimile machine or the
internet as a defense to the formation of a contract and each such party forever
waives any such defense. This letter agreement shall be deemed to be legally
binding on both parties at the date and time on which the parties have exchanged
each party’s signature to this letter agreement with the other party.


Except as set forth in this letter, the Offer Letter and the CIC Letter remain
in full force and effect.


 
Sincerely,
 
/s/ Claudette Parham
 
 
 
 
 
Claudette Parham
 
 
Chief People Officer
 
 
 
 
 
Agreed and accepted:
 
 
 
 
 
/s/ Alexander E. Mandel
 
July 2, 2015
Alexander E. Mandel
 
Date





--------------------------------------------------------------------------------




EXHIBIT A
WAIVER AND GENERAL RELEASE


This Waiver and General Release (“General Release”) is entered into by and
between LendingTree, Inc. (the “Company”) and Alexander E. Mandel (“Executive”).
1.Consideration. Executive acknowledges and agrees that the consideration
supporting Executive’s waiver and release and covenants under this General
Release is provided by and pursuant to (a) the Sections entitled “Termination of
Employment; Severance” and “Section 409A” in the Employment Agreement dated as
of July 27, 2012, between and among Executive, and the Company (“Employment
Agreement”), and (b) the amendment to such Employment Agreement dated July 2,
2015 (“Amendment,” which together with the Employment Agreement is the “Amended
Employment Agreement”), for his termination by the Company without Cause
effective July 3, 2015 (“Separation from Service Date”). Executive acknowledges
that, pursuant the terms of the Amended Employment Agreement, Executive’s
entitlement to this consideration is conditioned upon Executive’s execution of
this General Release. Executive further acknowledges and agrees that Executive’s
waiver and release and the covenants in this General Release are adequately
supported by this consideration. Terms that are not defined in this General
Release shall have the meaning set forth in the Amended Employment Agreement.
Executive shall continue to be paid his Base Salary of $290,000 and remain
entitled to employee benefits and the vesting of any outstanding equity awards
as an active employee through the Separation from Service Date. In addition, for
the avoidance of doubt, the consideration for this General Release is the Base
Salary Severance paid in accordance with the Sections entitled “Termination of
Employment; Severance” and “Section 409A” of the Amended Employment Agreement
and the vesting and, if applicable, the delivery of Executive’s equity awards in
the manner set forth in such Sections.


2.No Other Compensation or Benefits. The Company and Executive agree that,
except as specifically set forth in this General Release, Executive has no
further right to any additional salary, vacation, bonuses, severance, paid
leave, or any other type of compensation or benefits of any kind, except as set
forth in this General Release, and Executive expressly waives claims for such
additional compensation or pay not set forth in this General Release. Executive
specifically acknowledges that the consideration provided to Executive pursuant
to this General Release and the Amended Employment Agreement substantially
exceeds the benefits to which Executive would be entitled in the absence of
Executive’s execution of this General Release. Defined terms in this General
Release shall have the meanings set forth in the Amended Employment Agreement
except as set forth herein.


3.Executive Release and Discharge of Claims. Executive, on behalf of him or
herself, his or her heirs, representatives, agents, executors and assigns,
hereby irrevocably and unconditionally releases and discharges the Company, its
subsidiaries, business units, affiliates, parent companies, past and present,
its predecessors and successors and its respective officers, directors,
shareholders, Executives, agents, legal counsel, insurance carriers, successors
and assigns, past and present (all of the foregoing referred to in this General
Release as the “Released Parties”), with respect to any and all claims, liens,
covenants, grievances, demands, causes of action, obligations, damages and
liabilities, known or unknown, anticipated or unanticipated, contingent or
non-contingent, that Executive has had in the past or now has against any
Company Released Party, from any and all known and unknown claims, demands and
causes of action that Executive may have against the Released Parties arising
from or in connection with: (a) the terms and conditions of his employment with
the Company (including any agreements between Company and Executive, including
but not limited to the change of control letter agreement between the parties
dated July 27, 2012 (“CIC Letter”)); (b) the termination of his employment from
the Company; and (c) any conduct, actions or omissions, known or unknown, by the
Released Parties occurring on or before the date Executive executes this General
Release. It is expressly intended, understood and agreed that the claims
released by Executive shall include, by way of example and without limitation,
all contractual, statutory, common law, federal and state constitutional and
other claims, whether known or unknown, based upon:


(a)
Actual or alleged defamation, invasion of privacy, personal inconvenience,
damage to Executive’s personal reputation, and intentional or negligent
infliction of emotional distress;



(b)
Actual or alleged violations of the employment and discrimination laws of the
State of North Carolina, common law and any and all other applicable state,
county or local statutes, ordinances or regulations;



(c)
Actual or alleged violations of the federal Age Discrimination in Employment
Act, as amended, the Civil Rights Act of 1866, Title VII of the Civil Rights Act
of 1964, as amended, the Civil Rights Act of 1991, all federal and state
executive orders, the Uniformed Services Employment and Reemployment Rights Act
of 1994, and the Equal Pay Act;







--------------------------------------------------------------------------------




(d)
Actual or alleged violations of the Americans with Disabilities Act of 1990, the
Rehabilitation Act of 1973, the Family and Medical Leave Act, the Fair Labor
Standards Act and state and local wage-hour laws and regulations, and claims
under the federal Executive Retirement Income Security Act, including but not
limited to claims under Company-sponsored severance and termination pay plans,
if any;



(e)
Actual or alleged violations of any other federal or state codes, laws,
ordinances, regulations or case law which prohibit employment discrimination,
retaliatory termination of employment and employment termination in violation of
public policy;



(f)
Actual or alleged breach of express and implied contract and wrongful discharge;



(g)
Claims for Executive’s attorneys’ fees. (collectively (a)-(g), “Executive
Released Claims”).



Executive agrees and understands that any claims he may have under the
aforementioned statutes, or any other federal, state or local law ordinance,
rule or regulation are effectively waived and released by this Agreement.
Executive represents that he knows of no claim that he has that has not been
released by this paragraph. Executive acknowledges and understands that this
paragraph is intended to prevent him from making any claim against the Released
Parties regarding any matter or incident relating to or arising from the
employment relationship or its termination that occurs up to the date Executive
executes this Agreement. Nothing in this General Release shall constitute a
release by Executive (or his heirs, successors or assign) (and therefore shall
not be included in the definition of “Executive Released Claims”) of: claims for
breach or enforcement of this General Release (including with respect to the
payment of the consideration for the General Release set forth in paragraph 1),
claims to vested benefits under ERISA, rights to indemnity under the by-laws or
other governing documents of the Company or under applicable law, rights to
coverage under any applicable insurance policy, rights under the Section of the
Amended Employment Agreement entitled “Section 280G Limitation”, claims deriving
from the imposition on Executive of any additional taxes, interest and/or
penalties under Section 409A of the Internal Revenue Code of 1986, as amended,
and its implementing regulations and notices, that would not have been imposed
but for a failure by the Company to comply with the requirements of Section
III.B and/or XII of IRS Notice 2010-6 with respect to correcting other
nonqualified deferred compensation plans containing substantially similar
document failures as the Employment Agreement (should such failure occur), any
other claims that may not be released under this General Release in accordance
with applicable law, any rights to file for unemployment insurance or any claims
that arise after the date this General Release is executed by Executive.
Executive represents that he has not filed any complaints, charges, or lawsuits
against the Company or any other Released Party with any court or governmental
agency. If Executive does file a charge with any government agency, or if any
governmental agency prosecutes a charge on behalf of Executive, Executive
specifically agrees that he will not be entitled to monetary relief of any kind
in connection with resolution of the charge, whether by means of settlement or
otherwise, including without limitation back pay, front pay, other damages,
fees, or costs. Executive covenants and promises never to file, press, or join
in any lawsuit based on any Executive Released Claim and agrees that any such
claim, if filed by Executive, shall be dismissed. This General Release shall
serve as an absolute defense to any such claims brought by Executive. Executive
represents and warrants that Executive is the sole owner of any and all
Executive Released Claims that Executive may have, and that Executive has not
assigned or otherwise transferred Executive’s right or interest in any Executive
Released Claim.
Notwithstanding anything to the contrary in this General Release, in case of any
common law, statutory or other complaints, claims, charges or causes of action
of any kind whatsoever, both known and unknown, in law or in equity made by any
Released Party against Executive, whether directly or derivatively, Executive
shall not be restricted in any manner from defending himself to the fullest
extent permitted by law, including but not limited to asserting against such
Released Party, whether directly, through impleader or otherwise, any and all
facts and circumstances in his defense, including but not limited to any
Executive Released Claims, as defense.


4.Covenant not to Sue. Executive hereby covenants and agrees not to file,
commence or initiate any suits, grievances, demands or causes of action against
the Released Parties based upon or relating to any of the claims released and
forever discharged pursuant to this General Release. If Executive breaches this
covenant not to sue, he hereby agrees to pay all of the reasonable costs and
attorneys’ fees actually incurred by the Released Parties in defending against
such claims, demands or causes of action, together with such and further damages
as may result, directly or indirectly, from that breach. Moreover, Executive
agrees that he will not persuade or instruct any person to file a suit, claim or
complaint with any state or federal court or administrative agency against the
Released Parties. In accordance with 29 C.F.R. § 1625.23(b), nothing in this
covenant not to sue is intended to preclude Executive from challenging the
validity of this Agreement under the OWBPA, 29 U.S.C. § 626(f), with respect to
claims under the ADEA, and the Company shall not be entitled to recover any
consideration paid under this General Release, damages or its attorneys’ fees
and costs resulting from such challenge.




--------------------------------------------------------------------------------




5.No Admission of Wrongdoing or Liability. Nothing contained in this General
Release shall constitute, or be construed as or is intended to be an admission
or an acknowledgment by the Company, the Released Parties or Executive of any
wrongdoing or liability, all such wrongdoing and liability being expressly
denied.


6.Confidentiality, Non-disparagement and Continuing Obligations.


(a)
From and after the Effective Date, LendingTree agrees not to disparage
Executive, and Executive agrees not to disparage LendingTree or any LendingTree
officers, directors, executives, shareholders, parent companies, affiliates and
agents, in any manner likely to be harmful to the parties or their business,
business reputation or personal reputation; provided that a party may respond
accurately and fully to any question, inquiry or request for information when
required by legal process or by any governmental or regulatory agency and can
make any truthful statement to the extent necessary in connection with any claim
filed in court with respect to enforcement or defense of the provisions of this
General Release (a “Dispute”). This General Release shall cover all forms of
disparagement, direct or indirect, through any medium or in any venue.



(b)
Additionally, Executive acknowledges that, during his employment with the
Company, he may have learned information that is confidential to the Company
(“Confidential Information”). Such Confidential Information may have included
(among other things): purchasing and product information; sales and account
information; customer information; sales and marketing plans and strategies;
pricing strategies; profit margins; pricing reports; information concerning
claims or potential claims against the Company; personnel information, and any
other information of a similar nature. Executive agrees that he will not
disclose any Confidential Information to any person (including any Company
Executive who does not need to know such Confidential Information), agency,
institution, company or other entity without first obtaining the written consent
of the Company. Nothing herein shall prevent Executive from disclosing
Confidential Information to the extent required by law or by any court or
governmental or regulatory agency or in connection with a Dispute.



(c)
Executive acknowledges that his obligations governed by any agreements entered
into with Company regarding rights in intellectual property, non-competition and
non-solicitation remain in effect pursuant to their original terms.



7.Disclosure. Executive acknowledges and warrants that he is not aware of, or
that he has fully disclosed to the Company, any matters for which Executive was
responsible or which came to Executive’s attention as an Executive of the
Company that might give rise to, evidence, or support any claim of illegal
conduct, regulatory violation, unlawful discrimination, or other cause of action
against the Company. The Company acknowledges that as of the date it executes
this General Release that it does not know of any claims it has or may have
against Executive and that he does not owe the Company any money.


8.Company Property and Information. All records, files, lists, including
computer generated lists, data, drawings, documents, equipment and similar items
relating to the Company’s business that Executive generated or received from the
Company remain the Company’s sole and exclusive property. On or before July 10,
2015, Executive agrees to return to the Company) all property of the Company in
his possession; provided, however, that Executive may destroy duplicate copies
of any Company property that may be in his possession or on his personal
electronic devices. Executive further represents that after June 10, 2015 he has
not copied or caused to be copied, printed out, or caused to be printed out any
documents or other material originating with or belonging to the Company.
Executive additionally represents that he will not retain in his possession any
such documents or other materials. Executive shall further: (1) immediately
refrain from accessing any Company Confidential Information stored on any
personal electronic devices that were used by Executive for Company purposes;
and (2) no later than July 10, 2015 permanently delete and erase any Company
Confidential Information stored on any personal devices that were used by
Executive for Company purposes.


9.Breach of Agreement. If either party brings a claim for breach of the terms of
this General Release, the prevailing party shall be entitled to its reasonable
attorneys’ fees and expenses incurred in prosecuting or defending such an
action.


10.Binding Effect. This General Release shall be binding upon and inure to the
benefit of Executive and the Company, and their officers, directors, executives,
agents, legal counsel, heirs, successors and assigns.


11.Governing Law. This General Release shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware. Any action
brought by any party to this General Release shall be brought and maintained




--------------------------------------------------------------------------------




exclusively in the state and federal courts sitting in Delaware, and the parties
hereby consent and submit themselves to the exclusive venue and personal
jurisdiction of said court with respect to all such disputes and controversies.


12.Warranties/Representations. Executive hereby warrants and represents that:


(a)
Throughout his employment, he was fully and appropriately compensated for all
hours worked in accordance with the Fair Labor Standards Act and other
applicable law, if any.



(b)
He has been provided with all leave to which he is entitled under Company policy
and applicable law, including but not limited to the Family and Medical Leave
Act.



(c)
He has carefully read and fully understands the comprehensive terms and
conditions of this General Release and the releases set forth herein.



(d)
He is executing this General Release knowingly and voluntarily, without any
duress, coercion or undue influence by the Company, its representatives, or any
other person;



(e)
He has consulted with legal counsel of his own choice before executing this
General Release;



(f)
He has pending no claim, complaint, grievance or any document with any federal
or state agency or any court seeking money damages or relief against the
Company;



(g)
He is fully satisfied with the terms and conditions of this General Release
including, without limitation, the consideration paid to him by the Company;



(h)
He is not waiving rights or claims that may arise after the date this General
Release is executed; and



(i)
He has had the right to consider the terms of this General Release for a full 45
days; and he hereby waives any and all rights to any further review period.



13.Compliance with the Older Worker Benefit Protection Act. Executive represents
and agrees that he has carefully read and fully understands all the provisions
of this General Release, specifically including the General Release of claims
included in the General Release. Executive further represents and acknowledges
that prior to the execution of this General Release, he has been provided a
period of at least 45 days within which to consider the General Release and that
Executive has been advised to discuss any and all aspects of this General
Release with an attorney of choice during this period at her/his own expense.
Executive understands that this General Release may be executed at any time
before the 45-day consideration period expires, and that by signing this General
Release, Executive acknowledges that he does so freely, knowingly, and
voluntarily.


14.Revocation/Effective Date. Executive may revoke his acceptance of this
General Release within seven (7) calendar days after signing it by delivering
(including by facsimile or email) no later than midnight of the seventh day a
written notice of revocation to:


Chief People Officer
LendingTree, Inc.
11115 Rushmore Dr.
Charlotte, NC 28277
Fax: 704-314-0870
Email: claudette@tree.com


If Executive revokes this General Release during the seven-day period, the
General Release and all obligations hereunder become null and void in their
entirety. If Executive does not revoke his acceptance on or before that date,
his acceptance of this General Release shall become binding and enforceable on
the eighth day (“Effective Date of the General Release”).
15.Timing of Payment/Mitigation: Following the Effective Date of the General
Release and conditioned on Executive’s continuing compliance with both this
General Release and the Amended Employment Agreement, the Base Salary Severance
will be paid to Executive in accordance with the section of the Amended
Employment Agreement entitled “Termination of Employment; Severance.”






--------------------------------------------------------------------------------




16. Preserved Rights of Executive. This General Release does not waive or
release any rights or claims that Executive may have under the Age
Discrimination in Employment Act that arise after the execution of this General
Release. In addition, this General Release does not prohibit Executive from
seeking relief in the event of a breach of the General Release, or from
challenging the validity of waiver and release of claims under the Age
Discrimination in Employment Act.


17.Entire Agreement/Severability. Executive and Company warrant that no promise,
inducement, or agreement not expressed or incorporated herein has been made to
Executive in connection with this General Release, and that this General Release
constitutes the entire agreement between the parties and supersedes all prior
agreements and understandings of the parties arising out of or relating to
Executive's employment with the Company, except for Executive’s ongoing
obligations pursuant to the Amended Employment Agreement, including without
limitation the Restrictive Covenants, and the Confidentiality policy set forth
in the Company’s handbook, and Executive's continuing obligations pursuant to
that policy. It is expressly understood and agreed that this General Release may
not be altered, amended, modified or otherwise changed in any respect whatsoever
except by an executed written agreement signed by both parties. The parties
hereto agree that they will make no claim at any time or place that this General
Release has been orally altered or modified or otherwise changed by oral
communication of any kind or character. If any provision of this General Release
is determined to be invalid or otherwise unenforceable, then that invalidity or
unenforceability shall not affect any other provision of this General Release,
which shall continue and remain in full force and effect.


18.Binding Effect. This General Release is and shall be binding upon and inure
to the benefit of the parties hereto and their respective heirs, affiliates,
predecessors, successors and assigns.


19.No Representations. Each of the parties to this General Release acknowledges
that he/it is fully aware of the significance and legal effect of this General
Release, including its release provisions, and is not entering into this General
Release in reliance on any representation, promise, or statement.


20.Authority. The parties represent and warrant that he/it has full power,
authority, and capacity to make the commitments contained in this General
Release. Each of the parties represents and warrants that he/it has not
assigned, or in any way transferred, all or any portion of any claim released by
this General Release.


21.Mistake. Each of the parties to this General Release has investigated the
facts pertaining to this General Release to the extent each party deems
necessary. In entering into this General Release, each party assumes the risk of
mistake with respect to such facts. This General Release is intended to be final
and binding upon all parties regardless of any claim of mistake.


22.Construction. This General Release has been reviewed by the parties, and the
parties have had a full opportunity to negotiate the contents of this General
Release. The parties expressly waive any common law or statutory rule of
construction that ambiguity should be construed against the drafter of this
General Release, and agree that the language in all parts of this General
Release shall in all cases be construed as a whole, according to its fair
meaning.


23.Counterparts. This General Release may be executed in counterparts, each of
which shall be deemed an original, but all of which together constitute one and
the same instrument.


THIS IS A LEGALLY ENFORCEABLE AGREEMENT CONTAINING A GENERAL RELEASE OF CLAIMS.
IN WITNESS WHEREOF, Executive and LendingTree, Inc. have executed this General
Release as of the date(s) identified below.


EXECUTIVE


/s/ Alexander E. Mandel
Alexander E. Mandel


7/10/15
Date




(Executive Address)
_____________________________________
_____________________________________
_____________________________________
LendingTree, Inc.


By /s/ Claudette Parham                    


Its CPO                                               


     7/10/15
Date













